IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


VERTONIX, LTD,                             : No. 46 EM 2017
                                           :
                                           :
            v.                             :
                                           :
                                           :
YURI and OLGA LYUBARSKY, H/W               :
                                           :
                                           :
            v.                             :
                                           :
THE GUARDIAN LIFE INSURANCE                :
COMPANY OF AMERICA                         :
                                           :


VERTONIX, LTD,                             : No. 47 EM 2017
                                           :
                                           :
            v.                             :
                                           :
                                           :
YURI and OLGA LYUBARSKY, H/W               :
                                           :
                                           :
            v.                             :
                                           :
THE GUARDIAN LIFE INSURANCE                :
COMPANY OF AMERICA                         :
                                           :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2017, the Emergency Application for Stay of

Order Pending Appeal is DENIED.